People v Redd (2016 NY Slip Op 06236)





People v Redd


2016 NY Slip Op 06236


Decided on September 28, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
MARK C. DILLON
SANDRA L. SGROI
ROBERT J. MILLER
VALERIE BRATHWAITE NELSON, JJ.


2015-05329
 (Ind. No. 2220/14)

[*1]The People of the State of New York, respondent,
vFrank R. Redd, appellant.


Laurette Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Michael J. Miller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Cohen, J.), imposed January 14, 2015, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Sanders, 25 NY3d 337; People v Bradshaw, 18 NY3d 257, 264-267; People v Green, 136 AD3d 1055).
ENG, P.J., DILLON, SGROI, MILLER and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court